                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION


                                         )
MIDAMERICA C2L INCORPORATED, a           )
Nevada corporation; and SECURE ENERGY, )
INC., a Nevada corporation,              )
                                         )
                     Plaintiffs/Counter- )
                     Defendants,         )                          Case No. 6:17-cv-171-Orl-40LRH
                                         )
v.                                       )
                                         )
SIEMENS ENERGY, INC., a Delaware         )
corporation,                             )
                                         )
                     Defendant/Counter-  )
                     Plaintiff.


      SIEMENS ENERGY, INC.’S RESPONSIVE SUPPLEMENTAL SUMMARY
             JUDGMENT BRIEF DIRECTED BY DOCKET NO. 190

I.       INTRODUCTION
         The Court instructed the parties to brief “whether there are any remaining issues to be

resolved related to summary judgment or if this case should be disposed of” given Kosstrin’s

disqualification and the Court’s underlying rationale in support of that ruling. In response,

Plaintiffs1 attempt to introduce new “expert” evidence through lay affidavits from Lars Scott,

Max Sherman, and Keith Clauss. Plaintiffs’ effort is unauthorized because the summary

judgment record was closed long ago, and none of these witnesses submitted Rule 26 expert

disclosures2; it is also futile because these lay “experts” opine without foundation. And at

heart, Plaintiffs’ submission confirms that the linchpin of their claims is the incompetent and


1
  The acronyms and short-form titles used in this brief are the same as those used in Siemens’ motion for summary
judgment at Docket Number 149.
2
  The Court reminded the parties during the Daubert hearing that new expert opinions absent cause are verboten.
(D.N. 185 at 70:10-71:19)



                                                     -1-
discredited actual NCPP project/hypothetical Secure project comparison. Summary judgment

in favor of Siemens on Plaintiffs’ claims and on Siemens’ counterclaim for breach of contract

is warranted.

        Plaintiffs have five remaining claims.3 Four of these five remaining claims (Counts II,

IV, V, and VI) hinge upon Plaintiffs proving that their unopened, unexamined, and untested

gasification equipment is defective, based solely upon the experiences of the NCPP plant in

China.4 Plaintiffs conceded during the Daubert hearing that Kosstrin’s opinion testimony was

necessary to link the experiences of the Chinese plant to alleged defects in Plaintiffs’

gasification equipment.5 Because Plaintiffs are wholly without evidentiary foundation for the

comparison they are required to prove, each of those four claims fails.

        Plaintiffs’ lone claim not scotched entirely by Kosstrin’s exclusion is Count I

(repudiation of the 2012 License and Service Agreement). But this Count fails for at least four

independent, separate reasons (and indeed, Plaintiffs effectively concede it by devoting nary a

single word to repudiation in their briefing). First, Plaintiffs concede they were not ready,

willing, and able to perform C2L’s obligations at the time of Siemens’ alleged repudiation.6

Second, given the stipulated facts, Plaintiffs cannot prove either: a “definite and final

communication” from Siemens that Siemens did not intend to perform or; alternatively, an act

rendering Siemens unable to perform.7 Third, there was nothing for Siemens to repudiate,



3
  D.N. 63 ¶¶ 25-34, 42-92. Plaintiffs dismissed Count III at the pleading stage. (D.N. 72 at 6.)
4
  D.N. 63 ¶¶ 14, 33, 44, 62, 82.
5
  D.N. 185 at 69:12-70:9.
6
  A requirement under governing New York law. See New York Pattern Jury Instructions 4:1, an excerpt of which
is submitted as Exhibit A with this brief.
7
  D.N. 169 at 20, ¶¶ 8, 10, 16; Rachmani Corp. v. 9 East 96th Street Apartment Corp., 211 A.D.2d 262, 267 (1st
Dep't 1995).




                                                      -2-
since the contractual deadlines had expired two months earlier (another stipulated fact).8 And

fourth, Plaintiffs have no recoverable damages because the 2012 License and Service

Agreement’s limitation of liability prohibits recovery of the $3.9 million in “reliance damages”

that Plaintiffs claim they paid as capital costs to further their project.9 For each of these

reasons, there is simply no triable issue remaining as to Count I.

         Siemens is entitled to summary judgment on its counterclaim for breach of contract.

Because Siemens did not repudiate the 2012 License and Service Agreement, the contractual

obligations remained enforceable.10 As Plaintiffs concede that they did not pay the license fee

or the termination fee required in the event of default by C2L11, there is no legitimate dispute

that C2L owes Siemens the unpaid €11.4M termination fee, plus pre-judgment interest.

         The Court, having included the key background in this case in its Daubert Order, can

and should dispose of this case now.12 Kosstrin’s exclusion, coupled with stipulated facts,

resolves all issues necessary for a final ruling. Summary judgment in favor of Siemens on

each and all of Plaintiffs’ claims, as well as on Siemens’ counterclaim, should be entered.

II.      THE DISQUALIFICATION OF KOSSTRIN AND THE RATIONALE
         THEREFOR ARE FATAL TO EACH OF PLAINTIFFS’ FOUR DEFECT-
         DEPENDENT CLAIMS.
         Plaintiffs’ claims for: breach of implied warranty (Count II); fraudulent

misrepresentation (Count IV); rescission-fraud (Count V); and rescission-lack of consideration

(Count VI) are defect-dependent because each claim repeats the same “material design defects”


8
  D.N. 63-1 at 15 and 19-21, §§ 7.4.1, 7.9.3.2.
9
  D.N. 63-1 at 28, §§14.1, 14.2.
10
   D.N. 169 at 20, ¶¶ 8-16
11
   D.N. 149-2 at 177-178, 527:13-528:13; D.N. 63-1 at 25, §11.3.2.
12
   D.N. 188 at 1-2. The result is also warranted if the Court were to reach the other legal infirmities endemic to
Plaintiffs’ claims, which Siemens explicated in its motion for summary judgment




                                                        -3-
allegations concerning Plaintiffs’ gasifiers as a necessary element. (D.N. 63 ¶¶ 14, 33, 44, 62,

82.) Proof of a design defect, in turn, requires expert testimony. See Humphreys v. General

Motors Corp., 839 F. Supp. 822, 826-29 (N.D. Fla. 1993), aff'd. 47 F.3d 430 (11th Cir. 1995)

(granting summary judgment where plaintiff had no expert to testify as to defect). But

Plaintiffs have no expert to testify. This is fatal to Plaintiffs’ Counts II, IV, V, and VI.

       Numerous other cases are in accord with Humphreys. See, e.g., Cooper v. Old

Williamsburg Candle Corp., 653 F. Supp. 2d 1220, 1225 (M.D. Fla. 2009) (granting summary

judgment; “[plaintiff’s] failure to offer expert evidence forecloses any claim based on a design

defect”); Alexander v. Danek Med., Inc., 37 F. Supp. 2d 1346, 1349 (M.D. Fla. 1999) (granting

summary judgment; “[t]o prove a defective product, a defect must be proven by expert

testimony”); Savage v. Danek Medical. Inc., 31 F. Supp. 2d 980, 983-85 (M.D. Fla. 1999),

aff'd. 202 F.3d 288 (11th Cir. 1999) (granting summary judgment; “[a] defect must be proven

by expert testimony”). In each of these cases, the plaintiff lacked the expert opinion necessary

to show a design defect, and thus failed to survive summary judgment.

       This case is no different. Without expert testimony, jurors will be unable to understand

the operation of the Siemens gasification equipment or technology and the chemical and

combustion engineering principles affecting the use of the Siemens gasification equipment and

technology. If anything, the need for competent expert testimony is even greater here, where

there is no operational history of the gasifiers sold to Plaintiffs and Plaintiffs’ theory of design

defect depends upon a comparison between actual NCPP plant experiences and their own

hypothetical plant. Plaintiffs must first establish the relevance of evidence of the experiences

at NCPP and then prove their case (and by clear and convincing evidence for Counts IV and




                                                 -4-
V, the fraud counts). The first step of establishing a foundation of substantial similarity

requires an expert to analyze and compare the actual experiences at NCPP and hypothetical

experiences with Plaintiffs’ gasifiers. The second step would require an expert to competently

opine that the NCPP experiences prove that the NCPP gasifiers themselves were defective.

See Small v. Amgen, Inc., 723 F. App'x 722, 726 (11th Cir. 2018) (affirming summary

judgment; “in complex cases where a jury is asked to assess complex … scientific issues

outside the scope of a layperson’s knowledge, an expert’s testimony is required”).

        The Court recognized during the Daubert hearing that Plaintiffs required expert

testimony to link the issues experienced at the NCPP plant to any alleged hypothetical defect

in Plaintiffs’ gasifiers. And Plaintiffs conceded the point, admitting that no one other than

Kosstrin could say that the issues experienced in China are somehow synonymous with the

hypothetical problems at Plaintiffs’ project(s). (D.N. 185 at 69:25-70:9.) Plaintiffs now have

the Court’s ruling on the failure of their expert to pass Daubert’s requirements. Plaintiffs’

failure to provide any reliable expert testimony as to the existence of any design defect warrants

summary judgment on Plaintiffs’ Counts II, IV, V, and VI.13

III.    PLAINTIFFS’ BREACH OF CONTRACT CLAIM (COUNT I) FAILS AS A
        MATTER OF LAW.
        Plaintiffs’ only claim that is not entirely defect (and expert)-dependent is Count I.

Plaintiffs allege that Siemens’ notice to Plaintiffs on February 2, 2016 that Siemens intended

to exit the coal gasification market constitutes repudiation of the parties’ 2012 License and




13
  There are several other fatal problems with Counts II, IV, V and IV which Siemens explicates in its summary
judgment briefs and the parties’ Joint Final Pre-trial Statement. (D.N. 148, 169.)




                                                      -5-
Service Agreement.14 (D.N. 63 ¶¶ 22-28.) Any one of the following four independent reasons

warrants summary judgment.

         First, Plaintiffs concede they were not ready, willing, and able to perform the 2012

License and Service Agreement at the time of Siemens’ alleged repudiation. (D.N. 149-9

at 234:25-235:7; D.N. 161 at 18-21.) As set forth in Siemens’ motion for summary judgment,

Plaintiffs must prove they were ready, willing and able to perform C2L’s contractual

obligations—that is, pay Siemens €12 million for its license and support—to make a viable

claim of contract repudiation.15 (D.N. 149 at 19-21; see also Ex. A.) Plaintiffs admit they

were not ready to pay Siemens in February 2016 and Plaintiffs’ financial records confirm their

inability to pay at that time. (D.N. 149-9 at 234:25-235:7; D.N. 149-5 at 8-9.) Plaintiffs

nevertheless contend their lack of readiness is “irrelevant” because Plaintiffs “rescinded” the

2012 License and Service Agreement in their February 11, 2016 letter—before Siemens

demanded that Plaintiffs pay long past-due license fees on February 17 and, after Plaintiffs

refused to pay, invoiced Plaintiffs for the license’s termination fee on April 19, 2016. (D.N.

161 at 18-21.)

         Plaintiffs have both the facts and the law wrong. In their February 11, 2016 letter,

Plaintiffs tried to rescind the 2007 ESA16—not the 2012 License and Service Agreement—

because of Siemens’ alleged repudiation. (D.N. 169 at 20, ¶ 9; D.N. 149-7 at 66-69.) Plaintiffs



14
   As Plaintiffs would later stipulate, Siemens informed Plaintiffs on February 17, 2016 that Siemens would not
violate any of its contractual obligations despite its planned exit, and Siemens did not actually close its gasification
division until May 2018. (D.N. 169 at 20, ¶¶ 8, 10, 16.)
15
   The Court has ruled that New York law applies to Count I. (D.N. 62 fn. 2.)
16
   The parties had terminated the 2007 ESA on March 31, 2010, with both parties agreeing they had fulfilled
their obligations to each other under the 2007 ESA. (D.N. 188 at 2, D.N. 67-4 at 2-3.)




                                                           -6-
did not declare that Siemens “repudiated” the 2012 License and Service Agreement until

Plaintiffs filed their Complaint on July 18, 2016, three months after Siemens invoiced

Plaintiffs because of their failure to pay license fees. Plaintiffs had an existing obligation to

pay Siemens license fees at the time of the alleged repudiation.

        As for the law, Plaintiffs ask to be excused for their lack of readiness, citing Princes

Point LLC v. Muss Dev., L.L.C., 138 A.D.3d 112, 118, 120-21 (N.Y. App. Div. 2016) and

others. (D.N. 161 at 20.) But as the New York pattern jury instructions explain, those cases

are limited to instances in which plaintiff’s performance is conditional; e.g., plaintiff’s inability

to perform stems from the failure to obtain contractually-required approvals. See Ex. A. Here,

Plaintiffs’ performance—that is, their obligation to pay—was not so conditioned and therefore

Plaintiffs have no such excuse as to this element of their claim. (D.N. 169 at 18.) Plaintiffs’

lack of readiness is dispositive as to Count I.

        Second, the stipulated facts prove that Siemens did not repudiate the 2012 License

and Service Agreement. (D.N. 169 at 20, ¶¶ 8, 10, 16.) To establish anticipatory repudiation,

Plaintiffs must prove “a definite and final communication of the intention to forego

performance before the anticipated breach may be the subject of legal action.” Rachmani

Corp., 211 A.D.2d at 267 (emphasis added); see also O'Shanter Resources, Inc. v. Niagara

Mohawk Power Corp., 915 F.Supp. 560, 567 (W.D.N.Y. 1996) (an “overt communication” of

intention not to perform is required). Plaintiffs allege that Siemens’ decision to exit the coal

gasification market—imparted to Plaintiffs during a phone call on February 2, 2016—

constitutes repudiation of the 2012 License and Service Agreement. (D.N. 63 ¶ 26; D.N. 169

at 20, ¶8.) But Plaintiffs stipulated that: (1) Siemens next informed Plaintiffs on February 17,




                                                  -7-
2016 that Siemens would not violate any contractual obligations by its planned exit; and (2)

Siemens did not close its gasification division until May 2018. (D.N. 169 at 19-20, ¶¶ 3, 8, 10,

16; D.N. 188 at 20.) The stipulated facts establish that Siemens did not definitely and finally

communicate an intention to forego performance. Nor can Siemens’ notification to Plaintiffs

of Siemens’ intent to exit the market be characterized as an act which rendered Siemens unable

to perform in 2016, because Siemens stayed in the market until May 2018.

        The Court drew upon these stipulated facts in its Order excluding Kosstrin, noting that

Kosstrin’s opinion that Siemens was incapable of contractual performance was “unreliable and

demonstrably incorrect.” (D.N. 188 at 20.) With Kosstrin excluded, Plaintiffs are left with

Kenny’s uncorroborated assertion that, during that initial February 2, 2012 phone call, Siemens

told Kenny that Siemens would not honor its obligations under the 2012 License and Service

Agreement. But that does not create any triable issue because it was not a “definite and final

communication.” The only definite and final communication occurred February 17, 2016,

when Siemens informed Plaintiffs that Siemens would not violate any contractual obligations

in connection with its market exit. (D.N. 169 at 20, ¶¶ 8, 10, 16.)

        Third, there was nothing for Siemens to repudiate because the contractual

deadlines for Siemens’ obligations had passed by February 2016. The 2012 License and

Service Agreement did not bind Siemens and Plaintiffs together forever.                       As Plaintiffs

stipulate, the deadline for the gasifier testing necessary to verify Siemens’ performance

guarantees was December 31, 2015, absent some reason attributable to Siemens.17 (D.N. 63-



17
  “If Performance Tests cannot be performed, for reasons not attributable to Siemens, the Acceptance Criterion
shall be deemed to have been met no later than the earlier of (a) 9 months from Mechanical Completion, or (b)




                                                      -8-
1 at 20, §7.9.3.2; D.N. 169 at 20 ¶ 12.) Likewise, the deadline for Siemens’ engineering

services and technical field assistance warranties was also December 31, 2015. (Id. at 15,

§7.4.1.) As the Court noted, Plaintiffs changed their business plans many times in their long-

gestating project, which “never materialized” from 2006-2015. (D.N. 188 at fn. 2.) Whatever

their reasons, Plaintiffs’ failure to progress in their plans before December 31, 2015 is not, and

cannot be, attributed to Siemens. Because the December 31, 2015 contractual deadlines had

passed before any alleged “repudiation,” Plaintiffs cannot survive summary judgment.

        Fourth, Plaintiffs suffered no recoverable damages. According to Plaintiffs, they

“seek reliance damages, on the … breach of contract claims, of $3,945,517.24 paid to

engineering companies for work performed in furtherance of their project development.”

(D.N. 169 at 18.) But the 2012 License and Service Agreement contains a limitation of liability

provision which states, in relevant part, that Siemens shall not be contractually liable for “any

special, indirect, incidental, or consequential loss or damage whatsoever, … including but not

limited to capital cost .…”18 (D.N. 63-1 at 28, §14.1.) Plaintiffs’ alleged reliance damages are

nothing more than the capital costs they claim to have spent in furtherance of their project(s),

and therefore not recoverable under the contract. Even if Plaintiffs could cure each of the

dispositive infirmities in their liability case (they cannot), there is nothing left to try because

Plaintiffs suffered no recoverable damages.19



on December 31, 2015.” (D.N. 63-1 at 19-20, §7.9.3.2.) “Acceptance Criterion” means that gasifier performance
is within 10% of the Siemens guarantees. (Id. at 4, 7, §1.0.)
18
   Notably, C2L limits its own liability to Siemens in the same way. (D.N. 63-1 at 28, §14.3.)
19
   Aside from “reliance damages,” Plaintiffs seek $43 million in connection with their rescission claims
(effectively, Plaintiffs seek a refund for the gasifiers they bought under the 2007 ESA, even though they later
terminated the 2007 ESA, agreed that Siemens had fulfilled its obligations under the 2007 ESA, and waived and
released claims relating to the ESA as part of the 2010 Completion Agreement). (D.N. 169 at 18; D.N. 188 at 2;




                                                       -9-
IV.      THE UNDISPUTED FACTS ALSO WARRANT SUMMARY JUDGMENT IN
         FAVOR OF SIEMENS ON ITS COUNTERCLAIM.
         The same undisputed facts warrant summary judgment in favor of Siemens on its

breach of contract counterclaim. On February 17, 2016, Siemens notified Plaintiffs that C2L

was in default for failure to pay the past-due amounts and that Siemens intended to terminate

under Section 11.3. (D.N. 149-7 at 70-71.) C2L failed to pay any of the past-due amounts.

(D.N. 149-2 at 177-178, 527:13-528:13.) Siemens therefore terminated the agreement and

invoiced Plaintiffs for the €11.4M termination fee on April 19, 2016, which C2L also has not

paid. (Id.; see also D.N. 63-1 at 25, §11.3.2.) Each of the elements of a breach of contract is

satisfied. Siemens should be awarded summary judgment on its counterclaim for damages in

the amount of the €11.4M termination fee, plus pre-judgment interest from May 5, 2016 to

judgment.20

V.       PLAINTIFFS’ SUPPLEMENTAL SUBMISSIONS ARE IRRELEVANT AND
         MERITLESS.
         Plaintiffs enumerate five supposed reasons why the Court should deny summary

judgment. All are untethered to Plaintiffs’ claims. Some are based on claims that Plaintiffs

never pleaded.21 And each is meritless and irrelevant to summary judgment disposition.

         1. “Misrepresentations Regarding Siemens’ Experience” is the latest in Plaintiffs’

improper efforts to inject non-pleaded fraud claims into the case—efforts that the Court has

already twice rejected. (D.N.s 137, 154.) Plaintiffs do not plead in the First Amended


D.N 67-4 at 2-3.) Kosstrin’s exclusion eliminates any rescission claim. Also, Plaintiffs have no cognizable claim
for rescission-lack of consideration, their only claim that would allow a 2007 reset and refund in the first place.
20
   All invoices issued by Siemens were to be paid by C2L within 15 days of submission. (D.N. 63-1 at 11, §3.4.1.)
Siemens invoiced C2L for the termination fee on April 19, 2016. (D.N. 169 at 20, ¶15.) Payment was therefore
due by May 4, 2016, with interest beginning to accrue the following day.
21
   Siemens maintains its objections to Plaintiffs’ non-pleaded fraud theories and objects to Plaintiffs’ unauthorized
attempt to supplement the summary judgment record with new evidence. (D.N. 163 fn. 4.)




                                                         - 10 -
Complaint that Siemens misrepresented its general gasification experience leading to

Plaintiffs’ 2007 purchase.22 (D.N. 63 ¶¶ 1-24, 42-79.) Further, Plaintiffs cannot plead any

such misrepresentations because they entered into an unequivocal release and waiver as to any

claims that existed on or before March 31, 2010, as part of the parties’ 2010 Completion

Agreement. (D.N. 162 ¶ 4, D.N. 67-4 at 3 ¶¶ 2-3.) Indeed, Plaintiffs escaped dismissal based

on release and waiver by tailoring their misrepresentation allegations to the period after March

31, 2010—specifically, on October 31, 2010 and no earlier. (D.N. 74 at 13-14.) Plaintiffs

cannot inject fraud allegations they never made nor revive claims that they have expressly

released—and which the Court has already found to be released. (Id.)23

         2. “Failure to Inform Secure of Improvements” is also not pleaded. Plaintiffs plead

only that Siemens repudiated the 2012 License and Service Agreement and breached implied

warranties in delivering existing equipment and BEDP plans with “material design defects.” 24

(D.N. 63 ¶¶25-34.) Further, there was no such breach for failure to inform of improvements

in any event. Article 5 of the 2012 License and Service Agreement is limited to improvements


22
   Plaintiffs plead only that Siemens became aware of “material design defects” in Plaintiffs’ gasifiers during start
up and commissioning of the NCPP plant beginning October 31, 2010 and did not disclose them to Plaintiffs.
(D.N. 63 ¶¶ 14, 49, 67.) In Scott’s affidavit (though not in Plaintiffs’ brief), Plaintiffs hint at another new
heretofore undisclosed fraud theory, claiming that Siemens’ alleged failure to update Plaintiffs about
commissioning progress at the NCPP plant induced Plaintiffs to enter into the 2012 License and Service
Agreement. (D.N. 197-7 ¶17.) But according to Plaintiffs’ claim in the First Amended Complaint, it was solely
the alleged failure to disclose design defects which purportedly induced Plaintiffs to enter into the 2012 License
and Service Agreement. (D.N. 63 ¶¶ 67-74.)
23
   Though the Court need not reach the issue, Plaintiffs’ newly-minted claims are meritless because Siemens never
misrepresented its experience in the industry. Siemens had operational experience with coal gasification through
its acquisition from Sustec/Future Energy (which included Sustec/Future Energy engineers). The experience was
summarized in Siemens’ public presentations that Plaintiffs attended from 2006 onward and specifically disclosed
to Plaintiffs in writing. (D.N. 164-13 at 3-6 ¶¶ 4- 11, at 11-63; D.N. 165-1 at 7-8 ¶¶16-19, D.N. 165-3 at 52-63.)
24
   As for the fraud and lack of consideration counts, Plaintiffs allege design defects in the equipment and BEDP
as delivered—not some hypothetical defect in some prospective updated BEDP plans. (Id. ¶¶ 42-92.) Siemens
delivered the BEDP to Plaintiffs in 2008 and the major components of the gasification system in March 2009.
(D.N. 149-2 at 184:10-185:8.)




                                                         - 11 -
that are “released for commercial application by Siemens.” (D.N. 63-1 at 12 ¶5.1.) Plaintiffs

proffer no evidence (because none exists) that iterative and “lessons learned” improvements

from the NCPP experiences—which were inextricably tied to the unique conditions at the

NCPP plant—were ever released for general commercial application.

         Siemens nevertheless did tell Plaintiffs several times (including on October 31, 2012,

November 16, 2012, and July 18, 2014) that they could buy an updated BEDP to account for

all iterative improvements in the Siemens gasification technology, provided that Plaintiffs pay

for the update (which Plaintiffs never did). (D.N. 197-21 at 4 (item 7); D.N. 149-2 at 420:23-

424:7, 441:22-445:13.) Those discussions did not progress further because, as Kenny25

testified, sometime between December 2012-April 2013, Plaintiffs decided of their own

volition to reject the EPC contract that their potential EPC contractor SKEC had proposed,

which rendered an updated BEDP moot. 26 (D.N. 149-2 at 327:7-10, 395:12-401; D.N. 149-9

at 328-6-333:9.) After Plaintiffs walked away from SKEC, they instead tried to market and

sell their gasifiers and BEDP to third parties. Plaintiffs advertised that their 2007-era BEDP

was “full” and “extensive,” but that an update could be purchased directly from Siemens.

(D.N. 148-1 at 27, ¶ 5.1.0.4.) By Plaintiffs’ own admission, Siemens thus had no obligation

and no reason to formally offer Plaintiffs improvements to the technology, including an

updated BEDP. To try to suggest otherwise, Plaintiffs conscript Sherman, Clauss, and Scott

into affidavits which each conclude that Siemens never provided SKEC with an updated


25
   Plaintiffs’ co-founder, Chairman, President, CEO, and sole 30(b)(6) deponent. (D.N. 161-2 at 2, ¶ 1; 149-9 at
9:5-21.)
26
   Kenny testified that Plaintiffs “walked away” once he felt SKEC had “left [Plaintiffs] at the alter” by trying to
introduce a new $100 million contingency to the deal during a late stage of negotiation. (D.N. 149-2 at 327:7-10,
395:12-401; D.N. 149-9 at 328-6-333:9.) Plaintiffs’ assertion that SKEC was anything other than a potential EPC
contractor misrepresents the facts.




                                                        - 12 -
BEDP.27 That is irrelevant because the following is undisputed: (1) Plaintiffs never paid, or

offered to pay, for an updated BEDP; (2) none of the lessons learned in China were released

for general commercial applications (and therefore Siemens had no obligation to make an

offer); and (3) Plaintiffs walked away from SKEC at the end of 2012 of their own accord and

tried to sell the equipment instead.

         3. “Defects as to Equipment and Technology Provided” is irrelevant for the reasons

above in Section II. But Plaintiffs’ description of the SIS control system28 merits special

mention because Plaintiffs wrongly accuse the Court of error. According to Plaintiffs, because

the hardware for the SIS was already out of date by 2010, the Court’s Daubert Order

“incorrectly states that the control system became obsolete in the last seven years (Doc. 188

p. 17:20:23).” (Emphasis added.) That is not what the Order states. The Court writes that

“technology has changed in the intervening seven-year period [between Plaintiffs’ purchase in

2007 and the May 15, 2014 Ruesseler email].” Nothing in the Court’s Order is premised on

the SIS becoming outdated only sometime in the last seven years, and the 2010 email stating

that Plaintiffs’ SIS hardware was out-of-date is totally consistent with the Court’s Order. The

fact that the SIS hardware was out-of-date 26 months after purchase does not suggest in any

way that the SIS hardware has a design defect.

         In addition, Plaintiffs mischaracterize the material SIS facts, which are set forth in the



27
   These are the affidavits which were not authorized and violate Rule 26 (e.g., Scott’s foundationless conclusion
that NCPP’s and Plaintiffs’ BEDPs are “substantially similar.”) (DN. 197-7 ¶18.) A fourth Kenny affidavit is
absent, but his testimony binds Plaintiffs. See Peeler v. KVH Indus., Inc., 2014 WL 117101 at *7 (M.D. Fla. Jan.
13, 2014).
28
   “SIS” stands for safety instrumented system, a sophisticated set of hardware and software controls for certain
aspects of the gasifiers. Plaintiffs purchased the PGL/SPPA-3000 model in 2007. (D.N. 67-4 at 2, 7.)




                                                       - 13 -
2010 Completion Agreement itself: (1) in 2008-2009, the SIS was “not delivered according to

the [2007] ESA by Siemens upon Secure’s request” (Secure did not want to incur the liability

for international duties or pay the storage costs since they had no project to advance; emphasis

added); (2) Siemens agreed to store the SIS in Germany for Secure until a delivery date “to be

mutually agreed”; and (3) by the time Secure took delivery, Siemens had released new

hardware for the system. (D.N. 67-4 at 2 (3rd whereas clause), 3 (§4.2.1).) That is why Siemens

was later considering whether the parties’ contracts have a “state-of-art” clause (they do not),

even though the SIS Plaintiffs purchased “complies with all applicable codes and rules.” (D.N.

197-49 at 2.) Nor was Siemens’ release of new SIS software and hardware a surprise to

Plaintiffs. On July 18, 2014 (after Plaintiffs decided to market and sell the equipment and two

months after the date of Plaintiffs’ Exhibit 110), Siemens wrote Plaintiffs that “Siemens

considers the control system hardware is obsolete per our standard product life cycle, but I will

check with Rolf [Ruesseler] to see if Siemens believes there's any value for the system as spare

parts for other Siemens customers with the same vintage of control's hardware.”29 (D.N. 149-

2 at 441:16-443:4.) Obsolescence is not evidence of design defect. Further, Plaintiffs have no

expert to opine that it (somehow) is.

        4. “Rolf Ruesseler’s Emails about Scrapping Secure’s Equipment & BEDP” is a

retread of the same ground the Court covered in its Daubert Order. (D.N. 188 at 17.) Siemens

does not admit, or even suggest, that Plaintiffs gasifiers have design defects in any of the

proffered emails. Plaintiffs lack any expert to testify otherwise.



29
  Plaintiffs assert “Secure was never informed regarding Siemens’ assessment of the SIS Control System,”
another misrepresentation of fact that ignores Kenny’s testimony. (D.N. 197 at 13; D.N. 149-2 at 441:16-443:4.)




                                                      - 14 -
       5. “Fact Disputes as to Inability to Provide Contractually-Required Ongoing Support”

is irrelevant, because it matters not a whit whether Siemens can provide support today. The

issue is whether Siemens lacked the ability to perform in February 2016. (D.N. 63 ¶¶ 22-28.)

And since Plaintiffs stipulated that Siemens told Plaintiffs that it would not violate its

contractual obligations in connection with Siemens’ market exit and did not actually exit until

May 2018, Plaintiffs have no evidence that Siemens could not or would not perform in

February 2016. (D.N. 169 at 19-20, ¶¶ 3, 8, 10, 16; D.N. 188 at 20.)

VI.    CONCLUSION
       Summary judgment in favor of Siemens is the right result and the expected outcome.

Plaintiffs bought gasification equipment from Siemens in 2007 (which, to this day, remains in

its original packaging) and a technology license for which they did not and could not pay.

Plaintiffs failed to achieve financing or make any meaningful progress in building a plant.

Siemens deferred payment of the license fees for over six years as part of the serial License

Agreements and Completion Agreements (which terminated the earlier agreements and

included releases and waivers of claims). Then Siemens told Plaintiffs that Plaintiffs would

need to finally pay the past-due license fees for Siemens to continue to support Plaintiffs, since

Siemens intended to wind down its gasification division. But Plaintiffs still could not and did

not pay Siemens, triggering this litigation. Plaintiffs’ attempt to turn NCPP project experiences

into “evidence” comparable to their own hypothetical operations and their most recent gambit

to make this case about anything other than their pleaded claims do not create any dispute as

to the material facts, and warrant summary judgment in Siemens’ favor.




                                                - 15 -
Dated: June 26, 2019
                             Respectfully submitted,



                       By:   /s/ James A. Daire
                             Robert W. Thielhelm, Jr.
                             Florida Bar No. 889679
                             P. Alexander Quimby
                             Florida Bar No. 099954
                             Baker & Hostetler LLP
                             SunTrust Center, Suite 2300
                             200 South Orange Avenue
                             Orlando, FL 32801-3432
                             Telephone: 407.649.4000
                             Facsimile: 407.841.0168
                             Email: rthielhelm@bakerlaw.com
                             Email: aquimby@bakerlaw.com

                             Scott D. Baker (admitted pro hac vice)
                             James A. Daire (admitted pro hac vice)
                             Christopher J. Pulido (admitted pro hac vice)
                             Reed Smith LLP
                             101 Second Street, Suite 1800
                             San Francisco, CA 94105-3659
                             Telephone: 415.543.8700
                             Facsimile: 415.391.8269
                             Email: sbaker@reedsmith.com
                             Email: jdaire@reedsmith.com
                             Email: cpulido@reedsmith.com

                             Counsel for Siemens Energy, Inc.




                                  - 16 -
                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 26, 2019, a true and correct copy of the foregoing
was submitted to the Clerk of Court using the CM/ECF system, which will send a notice of
electronic filing to the following listed counsel:

Michael R. Cherba
Robert L. Devereux
Jeffrey R. Schmitt
Danna McKitrick, P.C.
7701 Forsyth Blvd., Suite 800
St Louis, MO 63105
Telephone: (314) 726-1000
Fax: (314) 725-6592
Email: mcherba@dmfirm.com
Email: rdevereux@dmfirm.com
Email: jschmitt@dmfirm.com

Walter A. Ketcham , Jr.
Grower, Ketcham, Eide, Telan & Meltz, PA
901 N Lake Destiny Rd., Suite 450
PO Box 538065
Orlando, FL 32853-8065
Telephone: (407) 423-9545
Fax: (407) 425-7104
Email: enotice@growerketcham.com



       DATED: June 26, 2019.


                                              /s/ James A. Daire
                                              James A. Daire




                                           - 17 -
